DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (CA 2,347,260 C).
Regarding claims 1, 8, 9, 16:  Titzschkau teaches a process for stabilizing a polyamide at a temperature of 130°C (page 13) comprising mixing polyamide with a copper compound and tris-(tribromoneopentyl)phosphate (page 12; Examples).  Titzschkau teaches using 10 to 150 ppm copper (page 5; Claim 13), 100 to 1500 ppm halogen, and a copper to halogen ratio of 1:1 to 1:15 (page 6; claims 14-15).  Titzschkau teach examples with 100 ppm copper compound and 1000 ppm halogen compound (Page 13, Example 1).  
The temperature of 130°C is very close to the claimed temperature of 125°C or 120°C (claim 16).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Alternatively, Titzschkau et al. teach that their process is for long term temperature stability without limitation of the particular temperature (pages 6, 9, and 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process for stabilizing a polyamide of Titzschkau at any elevated temperature, including at temperatures of 125°C or less or 120°C or less (claim 16). 
Regarding claims 4-5:  Titzschkau teaches CuJ (page 12; Examples), also known as CuI.  
	Regarding claims 4 and 6:  Titzschkau teaches cupper acetate (page 12; Examples).
	Regarding claim 7:  For claim 7, the copper(I) salt or copper(II) salt is selected form the options in claim 4.  It is noted that Titzschkau teaches copper acetylacetonate and copper EDTA (page 5).
	Regarding claim 12:  Titzschkau teaches reinforced and unreinforced polyamide 6 and polyamide 6,6 [Examples].


Claims 10, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (CA 2,347,260 C) as applied to claim 1 above further in view of Mathur et al. (2013/0228728).
Regarding claims 10, 11 and 17-18:  Titzschkau teaches using a mixture of organic halogen-containing compounds that is a mixture of halogen-containing aliphatic phosphates and halogen-containing aromatic compounds (Claim 1).  
	Titzschkau fails to teach the claimed polyol.
	However, Mathur et al. teach that pentaerythritol, dipentaerythritol and tripentaerythritol is well known in the art to improve the physical properties of polyamide compositions, such as fluidity, mechanical strength, and heat stability [0108-0110].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add pentaerythritol, dipentaerythritol or tripentaerythritol as taught by Mathur et al. to the composition of Titzschkau to improve the fluidity, mechanical strength, and heat stability of the composition.  All three compound possess the molecular weight of claim 17.  

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Titzschau discloses a process for stabilizing at the claimed temperature.  This is not persuasive because the temperature of 130°C is very close to the claimed temperature of 125°C or 120°C (claim 16).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Alternatively, Titzschkau et al. teach that their process is for long term temperature stability without limitation of the particular temperature (pages 6, 9, and 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process for stabilizing a polyamide of Titzschkau at any elevated temperature, including at temperatures of 125°C or less or 120°C or less (claim 16). 

The Applicant has stated that Titzschkau et al. does not explicitly teach that copper-based systems would effectively stabilize polyamides against thermal oxidation at temperatures of 145°C or less.  Titzschkau et al. teach that their copper compound is a stabilizer (abstract), and that it is an antioxidant (page 1).  Titzschkau et al. teach that it is known that adding a halogen compound to the copper compound improve the antioxidant activity (page 1).  Titzschkau et al. teach heat age stability (long term stabilization) (page 13).  Titzschkau et al.  teach that the problem they are addressing is that “Polymers are degraded easily when heated by oxidation…” (page 1).  Since Titzschkau et al. teach that their compounds are antioxidants, Titzschkau et al. is considered to teach long term stability against thermal oxidation.  
The Applicant has cited the copper and halogen content from Example 6 of Titzschkau et al., but ignores the other examples of Titzschkau that comprise the claimed amount of copper and halogen.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763